DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/14/2022 has been entered. Claims 1 and 9 have been amended. Claims 2, 4, 6-8 has been cancelled. Claims 1, 3, 5 and 9 are pending. Applicants amendment to the claims have overcome 112(b) rejection previously set forth in the Non-Final Rejection mailed 03/15/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Verdier (US 3,998,256), in view of Yoshida (JP 2009-6877A – of record).
The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art. Moreover, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 1, Verdier discloses a pneumatic tire. The tire includes the use of a block 21 formed by at least one linear circumferential groove 82 – (construed as a main groove extending in a tire circumferential direction) and a pair of oblique grooves 84-85 – (construed as a pair of lateral grooves extending in a tire width direction and provided at a distance from each other in the tire circumferential direction). The block includes: 

[AltContent: textbox (Straight connecting groove)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third protruding portion)][AltContent: arrow][AltContent: textbox (Second protruding portion)][AltContent: textbox (First protruding portion)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


[AltContent: textbox (Base portion)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

A block radially innermost portion – (construed as a base portion), and side surfaces defined by the thickness of the block. The thickness of the block extending in the radial direction of the tire. The block further defined by a first protruding portion protruding from the base portion in a first direction which intersects a tire radial direction, and having a first side surface at a distal end of the first protruding portion; a second protruding portion protruding from the base portion in a second direction which intersects the tire radial direction and differs from the first direction, and having a second side surface at a distal end of the second protruding portion; and a third protruding portion protruding from the base portion in a third direction which intersects the tire radial direction and differs from the first and second directions; and having a third side surface at a distal end of the third protruding portion. 
The block is configured to have a triangular shape defined by vertices of adjoining sides – (construed as a gap is provided between each of adjacent two of the first, second, and third side surfaces). And have a straight connecting groove extending from the base portion toward the first side surface of the first protruding portion, and whose width is smaller than the linear circumferential 82 or oblique grooves 84-85 – (construed as a first narrow groove being smaller in groove width than the main groove and the lateral grooves), see Figs above.
Verdier does not explicitly disclose the block includes a first inclined surface portion. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the block having the claimed inclined surface since: Yoshida discloses a tire having a block portion. The block being configured to have a chamfering portion 11 – (construed as first inclined surface) provided at a corner portion between a top surface of the block and first side surface of the at least three side surfaces. 
[AltContent: textbox (Chamfering portion / First inclined surface)][AltContent: arrow]
    PNG
    media_image3.png
    331
    298
    media_image3.png
    Greyscale

The chamfering portion/first inclined surface extending obliquely toward a groove bottom of the main groove or one of the lateral grooves defined by the first side surface. Yoshida further discloses the chamfering portion is advantageous for improving traction, wet performance and steering stability.
Therefore, it is readily seen that updating Verdier’s tread blocks structures to include the chamfering of Yoshida in the claimed manner would have reasonably and predictably extended the benefit of Verdier’s expelling of water toward the tread edges while improving steering stability of the tire.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Verdier (US 3,998,256), in view of Yoshida (JP 2009-6877A – of record) as applied to claim 1 above, and further in view of Himuro (US 5,967,210 – of record).
Regarding claim 3, modified Verdier does not explicitly disclose the claimed angle range. Himuro discloses the use of chamfered blocks. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Wherein an angle formed by the first side surface and the first inclined surface is (45° + 90°) = 135° which meets the claimed range of from 120° to 160°, both inclusive. And with regards to the claimed range, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Verdier (US 3,998,256), in view of Yoshida (JP 2009-6877A – of record) as applied to claim 1 above, and further in view of Yoshida (US 2020/0317003 A1, hereinafter “003”).
Regarding claim 5, modified Verdier does not explicitly disclose the claimed raised portion. 003 discloses blocks having a platform 15 which is raised from a groove bottom.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The platform is configured to be a raised portion raised outward in a tire radial direction is formed on a part of the groove bottom of the main groove or one of the lateral grooves, the part of the groove bottom being adjacent to the first side surface. 003 further discloses such a configuration is advantageous for enhancing the rigidity and wear resistance of the blocks, see [0028].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Verdier (US 3,998,256), in view of Yoshida (JP 2009-6877A – of record) as applied to claim 1 above, and further in view of Ishigaki (US 2018/0236818 A1 – of record), in view of Dumigan (US 2008/0185084 A1 – of record).
Regarding claim 9, while modified Verdier further discloses the block includes a second protruding portion/second side surface and chamfering; it does not explicitly disclose the claimed second narrow groove.
Ishigaki discloses a tire suitable for maintaining driving performance on snow condition and drainage performance by modifying shapes of tread blocks, see [0004]. The tire is configured to have a tread pattern which includes:

    PNG
    media_image6.png
    449
    687
    media_image6.png
    Greyscale

A crown block 4(23) having disposed thereon a plurality of sipes 38 – (one of which is construed as a second narrow groove, the second narrow groove extending from the center of the block toward a second side surface of the block). Ishigaki further discloses such a configuration delivers better wear resistance, see [0074].
Dumigan discloses a tire whose tread pattern includes the use of multiple tread edges having chamfered portions. And further that the addition of a chamfer along the circumferential edge of a tread element creates an additional void area adjacent to the groove to improve wet handling performance by allowing more efficient water flow through the tread during operation on wet surfaces. However, that the larger the void area in the tread element, the smaller the ground contacting area, which results in less road surface contact and therefore decreased dry traction. Thus, the chamfer should be appropriately dimensioned taken into consideration, among other things, the desired tread surface area and resulting effects on wet and dry traction, see [0070].
Updating Verdier’s tread pattern to include the sipe/second narrow groove of Ishigaki and having the chamfered portions be angled differently as reasonably suggested by Dumigan would provide the tire with a means to deliver better wear resistance for the block and create a balance between wet and dry traction of the tread.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern of Verdier in the claimed manner as reasonably suggested by the teachings of Ishigaki and Dumigan to provide the tire with the aforementioned advantages.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749